McNamee and Cbapseb, JJ.
(dissenting). We dissent and vote to affirm, on the ground that there is no proof in the case that the board of education had any knowledge of the defect which is alleged *355to have caused plaintiff’s injury, before the day of the accident, and there is no proof that said defect existed for such a period of time prior thereto as to constitute constructive notice, or that such defect existed at any time before the day of the accident. Defendant’s denial of such defect at any time may not be made the basis of proof of a defect prior to accident, as suggested in the prevailing opinion.
Order and judgment reversed on the law and facts, with costs, and verdict reinstated.